                                        Case
                                         Case20-10840
                                              20-10840 Doc
                                                        Doc77-1
                                                            69 Filed
                                                                Filed05/02/20
                                                                      05/09/20 Page
                                                                                Page11ofof77                                                       5/02/20 9:32AM




 Fill in this information to identify the case:

 Debtor name         W W Contractors, Inc.

 United States Bankruptcy Court for the:            DISTRICT OF MARYLAND

 Case number (if known)         20-10840-NVA
                                                                                                                                   Check if this is an
                                                                                                                                    amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                           12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                 Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)

                 Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

                 Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

                 Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

                 Schedule H: Codebtors (Official Form 206H)

                 Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                 Amended Schedule
                 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                 Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          May 1, 2020                             X /s/ Warren J. Wiggins
                                                                       Signature of individual signing on behalf of debtor

                                                                       Warren J. Wiggins
                                                                       Printed name

                                                                       President
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
                                        Case
                                         Case20-10840
                                              20-10840 Doc
                                                        Doc77-1
                                                            69 Filed
                                                                Filed05/02/20
                                                                      05/09/20 Page
                                                                                Page22ofof77                                                                   5/02/20 9:32AM


 Fill in this information to identify the case:

 Debtor name         W W Contractors, Inc.

 United States Bankruptcy Court for the:            DISTRICT OF MARYLAND

 Case number (if known)          20-10840-NVA
                                                                                                                                               Check if this is an
                                                                                                                                                amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                               12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

           No. Go to Part 2.
           Yes. Go to line 2.
       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                  Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                              $0.00      $0.00
           Arkansas State Income Tax                                 Check all that apply.
           P. O. Box 1000                                             Contingent
           Little Rock, AR 72203-1000                                 Unliquidated
                                                                      Disputed
           Date or dates debt was incurred                           Basis for the claim:


           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                        No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes

 2.2       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                              $0.00      $0.00
           Comptroller of Maryland                                   Check all that apply.
           P. O. Box 8888                                             Contingent
           Annapolis, MD 21401-8888                                   Unliquidated
                                                                      Disputed
           Date or dates debt was incurred                           Basis for the claim:


           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                        No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                  page 1 of 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                   53781                               Best Case Bankruptcy
                                        Case
                                         Case20-10840
                                              20-10840 Doc
                                                        Doc77-1
                                                            69 Filed
                                                                Filed05/02/20
                                                                      05/09/20 Page
                                                                                Page33ofof77                                                                 5/02/20 9:32AM


 Debtor       W W Contractors, Inc.                                                                           Case number (if known)   20-10840-NVA
              Name

 2.3      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                             $0.00    $0.00
          Department of Revenue                                      Check all that apply.
          P. O. Box 280407                                            Contingent
           MA 01712-8000                                              Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes

 2.4      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                             $0.00    $0.00
          Department of the Treasury                                 Check all that apply.
          Internal Revenue Service                                    Contingent
          Austin, TX 73301-0002                                       Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes

 2.5      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                             $0.00    $0.00
          Division of Revenue                                        Check all that apply.
          P. O. Box 8710                                              Contingent
          Wilmington, DE 19899-8710                                   Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes

 2.6      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                            $10.00    $10.00
          Louisiana Department of Revenue                            Check all that apply.
          Post Office Box 201                                         Contingent
          Baton Rouge, LA 70821-0201                                  Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 2 of 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                                        Case
                                         Case20-10840
                                              20-10840 Doc
                                                        Doc77-1
                                                            69 Filed
                                                                Filed05/02/20
                                                                      05/09/20 Page
                                                                                Page44ofof77                                                                               5/02/20 9:32AM


 Debtor       W W Contractors, Inc.                                                                           Case number (if known)          20-10840-NVA
              Name

 2.7       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                         $50.00     $50.00
           Revenue Department                                        Check all that apply.
           P. O. Box 25122                                            Contingent
           Santa Fe, NM 87504-5122                                    Unliquidated
                                                                      Disputed
           Date or dates debt was incurred                           Basis for the claim:


           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                        No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes

 2.8       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                       $1,125.00    $1,125.00
           State of New Jersey                                       Check all that apply.
           Division of Taxation                                       Contingent
           Revenue Processing Center                                  Unliquidated
           P. O.Box 543                                               Disputed
           Trenton, NJ 08646-0643
           Date or dates debt was incurred                           Basis for the claim:


           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                        No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes


 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                      $243.70
           A.R.C. Power-Line Construction, LLC                                      Contingent
           6551-4 Seven Rivers Hwy                                                  Unliquidated
           Roswell, NM 88201                                                        Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?    No  Yes
 3.2       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                  $92,545.00
           Admiral Elevator Company                                                 Contingent
           P. O. Box 62513                                                          Unliquidated
           Baltimore, MD 21264-2513                                                 Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?    No  Yes
 3.3       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                      $668.00
           Emcor Services                                                           Contingent
           643 Lofstrand Lane                                                       Unliquidated
           Rockville, MD 20850                                                      Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                             Page 3 of 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                   Best Case Bankruptcy
                                        Case
                                         Case20-10840
                                              20-10840 Doc
                                                        Doc77-1
                                                            69 Filed
                                                                Filed05/02/20
                                                                      05/09/20 Page
                                                                                Page55ofof77                                                                   5/02/20 9:32AM


 Debtor       W W Contractors, Inc.                                                                   Case number (if known)            20-10840-NVA
              Name

 3.4       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.            $38,000.00
           Empire Funding                                                     Contingent
           505 Park Avenue                                                    Unliquidated
           Baltimore, MD 21201
                                                                              Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.5       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                $510.15
           Mac's Restoration LLC                                              Contingent
           237 Old River Road                                                 Unliquidated
           Wilkes Barre, PA 18702                                             Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.6       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                     $0.00
           Suddenlink Communications                                          Contingent
           44470 Chilum Place                                                 Unliquidated
           Ashburn, VA 20147                                                  Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the      Last 4 digits of
                                                                                                      related creditor (if any) listed?            account number, if
                                                                                                                                                   any
 4.1       A.R.C. Power-Line Construction, LLC
           6551-4 Seven Rivers Hwy                                                                    Line     3.1
           Artesia, NM 88210
                                                                                                            Not listed. Explain

 4.2       Admiral Elevator Company
           900 N. Lehigh Street                                                                       Line     3.2
           #1
           Baltimore, MD 21205                                                                              Not listed. Explain


 4.3       Emcor Services
           4420 Lottsford Vista Road                                                                  Line     3.3
           #1
           Lanham, MD 20706                                                                                 Not listed. Explain


 4.4       Empire Funding
           1022 Avenue M                                                                              Line     3.4
           Brooklyn, NY 11230
                                                                                                            Not listed. Explain

 4.5       Empire Funding
           25 Melville Park Road                                                                      Line     3.4
           #105
           Melville, NY 11747                                                                               Not listed. Explain


 4.6       J. Stephen Simms, Esquire
           Simms Showers LLP                                                                          Line     3.2
           201 International Circle
           Suite 250                                                                                        Not listed. Explain

           Cockeysville, MD 21030

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 4 of 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                        Case
                                         Case20-10840
                                              20-10840 Doc
                                                        Doc77-1
                                                            69 Filed
                                                                Filed05/02/20
                                                                      05/09/20 Page
                                                                                Page66ofof77                                                               5/02/20 9:32AM


 Debtor       W W Contractors, Inc.                                                               Case number (if known)          20-10840-NVA
              Name

           Name and mailing address                                                              On which line in Part1 or Part 2 is the       Last 4 digits of
                                                                                                 related creditor (if any) listed?             account number, if
                                                                                                                                               any
 4.7       Mac's Restoration LLC
           10 Butler Street                                                                      Line      3.5
           Wilkes Barre, PA 18710-2000
                                                                                                       Not listed. Explain


 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                     Total of claim amounts
 5a. Total claims from Part 1                                                                        5a.         $                      1,185.00
 5b. Total claims from Part 2                                                                        5b.    +    $                    131,966.85

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                             5c.         $                      133,151.85




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 5 of 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                                        Case
                                         Case20-10840
                                              20-10840 Doc
                                                        Doc77-1
                                                            69 Filed
                                                                Filed05/02/20
                                                                      05/09/20 Page
                                                                                Page77ofof77                                        5/02/20 9:32AM




                                                               United States Bankruptcy Court
                                                                      District of Maryland
 In re      W W Contractors, Inc.                                                                  Case No.    20-10840-NVA
                                                                                Debtor(s)          Chapter     7




                                VERIFICATION OF CREDITOR MATRIX - AMENDED


I, the President of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is true and correct to

the best of my knowledge.




 Date:       May 1, 2020                                             /s/ Warren J. Wiggins
                                                                     Warren J. Wiggins/President
                                                                     Signer/Title




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
